     Case 2:15-cv-00734-TLN-AC Document 132 Filed 02/11/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       ARTHUR GLENN JONES, SR.,                        No. 2:15-cv-00734-TLN-AC
12                        Plaintiff,
13             v.                                        ORDER
14       SAM WONG, et al.,
15                        Defendants.
16

17            This matter is before the Court on Plaintiff Arthur Glenn Jones, Sr.’s (“Plaintiff”) Motion

18   for Reconsideration of the Court’s December 15, 2020 Order (ECF No. 127), which granted

19   summary judgment and dismissed this action.1 (ECF No. 129.) For the reasons set forth below,

20   Plaintiff’s Motion is DENIED.

21   ///

22   ///

23   ///

24   ///

25   ///

26   1
            Plaintiff’s Motion is titled “Plaintiff’s Reconsideration Motion Into Summary Judgment
27   Without Prejudice to Dismiss Federal Civil Claims and Declaration in Opposition and Legitimate
     Rubric Rules with Due Suitable Merits of Plaintiff’s Solicit Rights,” which the Court construes as
28   a motion for reconsideration pursuant to Federal Rule of Civil Procedure 59(e).
                                                         1
     Case 2:15-cv-00734-TLN-AC Document 132 Filed 02/11/21 Page 2 of 4


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff, a state prisoner proceeding pro se, initiated this civil rights action seeking relief

 3   pursuant to 28 U.S.C. § 1983 on April 2, 2015. (ECF No. 1.) The parties filed cross-motions for

 4   summary judgment. (ECF Nos. 83, 94, 95.) On July 14, 2020, the magistrate judge issued

 5   Findings and Recommendations to deny Plaintiff’s Motion for Summary Judgment, and grant

 6   Defendants’ motions with respect to the federal claims, declining to exercise supplemental

 7   jurisdiction over Plaintiff’s state law claims. (ECF No. 120.) On December 15, 2020, the Court

 8   adopted the Findings and Recommendations in full and dismissed the action. (ECF No. 127.)

 9   Judgment was entered the same day. (ECF No. 128.) On January 8, 2021, Plaintiff filed the

10   instant Motion for Reconsideration.2 (ECF No. 129.) On February 1, 2021, Defendants filed an

11   Opposition. (ECF No. 130.)

12          II.     STANDARD OF LAW

13          The Court may grant reconsideration under either Federal Rule of Civil Procedure

14   (“Rule”) 59(e) or 60(b). See Schroeder v. McDonald, 55 F.3d 454, 458–59 (9th Cir. 1995). A

15   motion to alter or amend a judgment under Rule 59(e) must be filed no later than 28 days after the

16   entry of judgment. Fed. R. Civ. P. 59(e). Therefore, a “motion for reconsideration” is treated as a

17   motion to alter or amend judgment under Rule 59(e) if it is filed within 28 days of entry of

18   judgment. Rishor v. Ferguson, 822 F.3d 482, 489–90 (9th Cir. 2016); see Am. Ironworks &

19   Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d 892, 898–99 (9th Cir. 2001). Otherwise, it is

20   treated as a Rule 60(b) motion for relief from judgment or order. Id. Here, Plaintiff’s motion was
21   filed within twenty-eight days of entry of Judgment and is therefore construed as a motion to alter

22   or amend the judgment under Rule 59(e). (See ECF Nos. 128, 129.)

23          Rule 59(e) does not list specific grounds for a motion to amend or alter, therefore the

24   district court enjoys considerable discretion in granting or denying the motion. Allstate Ins. Co. v.

25   Herron (Allstate Ins. Co.), 634 F.3d 1101, 1111 (9th Cir. 2011) (citing McDowell v. Calderon,

26
     2
27           Since Plaintiff is a prisoner proceeding pro se, his filing date was determined pursuant to
     the prison mailbox rule. See Houston v. Lack, 487 U.S. 266, 274, 276 (1988) (a court document
28   is deemed filed as of the date the prisoner delivers it to prison officials to be mailed to the court).
                                                        2
     Case 2:15-cv-00734-TLN-AC Document 132 Filed 02/11/21 Page 3 of 4


 1   197 F.3d 1253, 1255 n.1 (9th Cir. 1999)). Nevertheless, a motion for reconsideration under Rule

 2   59(e) “should not be granted, absent highly unusual circumstances, unless the district court is

 3   presented with newly discovered evidence, committed clear error, or if there is an intervening

 4   change in the controlling law.” McDowell, 197 F.3d at 1255 (emphasis in original). Indeed,

 5   “reconsideration of a judgment after its entry is an extraordinary remedy which should be used

 6   sparingly.” Id. at 1255 n.1. Further, “[a] motion for reconsideration may not be used to raise

 7   arguments or present evidence for the first time when they could reasonably have been raised

 8   earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co. (Marlyn),

 9   571 F.3d 873, 880 (9th Cir. 2009) (emphasis in original) (internal quotations omitted).

10          “In general, there are four basic grounds upon which a Rule 59(e) motion may be granted:

11   (1) if such motion is necessary to correct manifest errors of law or fact upon which the judgment

12   rests; (2) if such motion is necessary to present newly discovered or previously unavailable

13   evidence; (3) if such motion is necessary to prevent manifest injustice; or (4) if the amendment is

14   justified by an intervening change in controlling law.” Allstate Ins. Co., 634 F.3d at 1111.

15          Additionally, where the motion for reconsideration pertains to an order granting or

16   denying a prior motion, Local Rule 230(j) requires the moving party to “[identify] what new or

17   different facts or circumstances are claimed to exist which did not exist or were not shown upon

18   such prior motion, or what other grounds exist for the motion; and [explain] why the facts or

19   circumstances were not shown at the time of the prior motion.” E.D. Cal. L.R. 230(j)(3)–(4).

20          III.    ANALYSIS
21          Plaintiff fails to advance any argument that establishes he is entitled to relief under Rule

22   59(e). Plaintiff’s arguments do not constitute “newly discovered or previously unavailable

23   evidence” or “an intervening change in controlling law.” Allstate Ins. Co., 634 F.3d at 1111; E.D.

24   Cal. L.R. 230(j)(3)–(4). Rather, the Motion for Reconsideration simply repeats arguments made

25   in the briefing on the Motion for Summary Judgment and in Plaintiff’s Objections to the

26   magistrate judge’s Findings and Recommendations. (Compare ECF Nos. 98–99, 124 with ECF
27   No. 129); see also Marlyn, 571 F.3d at 880. As such, Plaintiff fails to satisfy the requirements of

28   ///
                                                       3
     Case 2:15-cv-00734-TLN-AC Document 132 Filed 02/11/21 Page 4 of 4


 1   the Local Rules or demonstrate that the “extraordinary remedy” he seeks is warranted here.

 2   Allstate Ins. Co., 634 F.3d at 1111; E.D. Cal. L.R. 230(j)(3)–(4).

 3          IV.     CONCLUSION

 4          For the reasons discussed herein, Plaintiff’s Motion for Reconsideration is DENIED.

 5   (ECF No. 129.)

 6          IT IS SO ORDERED.

 7   DATED: February 10, 2021

 8

 9

10                                                               Troy L. Nunley
                                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
